Citation Nr: 1419027	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, a claim of entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In November 2012 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1983 rating decision, the RO denied the Veteran's claim for service connection for a back disorder.  The Veteran did not appeal this decision or submit new and material evidence within the one year appeal period.

2.  In 2008 and 2010, additional relevant service treatment records (STRs) referencing in-service back pain and possible injuries were obtained by the RO; these records existed at the time of the August 1983 rating decision denying the Veteran's original claim, and the RO's failure to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  


CONCLUSIONS OF LAW

1.  The August 1983 rating decision in which the RO denied service connection for a back disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  The criteria to reconsider the Veteran's claim for entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim for service connection for a back disorder is reconsidered and remanded for further development, discussion of VA's duty to notify and assist is not required at this time.  

An August 1983 rating decision denied service connection for a back disorder.  The Veteran was notified of the RO's decision and did not initiate an appeal.  No new and material evidence was submitted within a year of the rating decision.  See 38 C.F.R. § 3.156(b).  The August 1983 decision therefore became final.  38 U.S.C.A. § 7105(c).  

In June 2008, the Veteran filed a request to reopen the claim.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c)  . 

In this case, the RO acknowledged in 1983 that it was issuing a rating decision on incomplete service records.  The STRs that are of record were all added to the claims file after the August 1983 rating decision.  These records include a December 1977 complaint of back pain and November 1980 inpatient care records that include a notation of scoliosis.  These records are relevant, and reconsideration of the claim for service connection is required.  38 C.F.R. § 3.156(c).


ORDER

Additional relevant STRs having been received, the claim for entitlement to service connection for a back disorder is reconsidered; the appeal is granted to this extent only.  


REMAND

Remand is necessary to obtain a new VA examination.  The May 2010 VA examiner relied on inaccurate statements regarding the history of the Veteran's condition and the evidence of record in support of her original and addendum opinions.  The examination is therefore inadequate.  Additionally, the February 1983 VA examination and a September 2009 statement by the Veteran's private physician indicate that the Veteran's scoliosis may be congenital.  Congenital defects are not generally subject to service connection, but may be service connected if there is a superimposed acquired pathology as the result of an intercurrent injury.  Congenital diseases, however, may qualify for service connection.  Here, the Veteran's spine was normal on the March 1977 entrance examination, and he is therefore presumed to have been in sound condition in this regard.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Therefore, it must be determined whether there was clearly and unmistakably a preexisting disability, if so, what disability, and whether such disability was clearly and unmistakably not aggravated by service.  Id.  A new examination is warranted to answer these and related questions.  Remand is also necessary to attempt to obtain missing records, including Social Security Administration records.    


Accordingly, the case is REMANDED for the following action:

1.  Obtain all records related to any claim by the Veteran for disability benefits from the Social Security Administration.  Document all inquiries and responses in the claims file and provide the Veteran and his representative appropriate notice.

2.  Obtain all records of treatment of the Veteran at the Clarksburg VA Medical Center, including those referenced in the May 2010 VA examination, and associate them with the claims file.  Document all inquiries and responses in the claims file and provide the Veteran and his representative appropriate notice.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination with an appropriately qualified examiner who has not previously examined the Veteran and provide the examiner with the claims file.  The examiner must review the claims file and document such consideration.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  All indicated tests and studies should be performed.  The examiner is asked to:  

Examine the Veteran and diagnose any back disorders.  Then provide the following opinions:

(i)  Is it at least as likely as not that any diagnosed disorder is congenital?

(ii)  If any disorder is congenital, is it a congenital defect or disease?  A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

(iii)  If any disorder is a congenital defect, was it subject to a superimposed disease or injury?  

(iv)  If any disorder is a congenital disease, did the Veteran manifest the symptoms of, or have pathological changes associated with, the disease prior to military service?  If so, was the disease aggravated during service, where aggravation means the disease progressed during service at a greater rate than normally expected according to accepted medical authority?  The examiner should explain the evidence relied upon in reaching these opinions and describe the degree of confidence with which the opinions are given.  

(v)  If any disorder is not congenital, then is it at least as likely as not (a 50 percent probability or greater) that the disorder had onset during or was caused by the Veteran's military service, including but not limited to back pain reported in December 1977 and the November 1980 accident?  The examiner must presume these disorders did not pre-exist service.

4.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.  

5.  After completing the above development and any other development deemed appropriate, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


